                 Case 3:20-cv-05148-BHS Document 15 Filed 02/23/21 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     ADRIAN KENDAL,                                    CASE NO. C20-5148BHS
 8
                              Plaintiff,               ORDER
 9          v.

10   PIERCE COUNTY HUMAN
     SERVICES AGING & DISABILITY
11   RESOURCES,

12                            Defendant.

13
            THIS MATTER is before the Court on pro se Plaintiff Adrian Kendal’s “appeal,”
14
     Dkt. 14, of the Court’s Order denying her motion to appoint counsel, Dkts. 12 and 13.
15
            Under Rule 54, an appeal to the Ninth Circuit Court of Appeals may be taken only
16
     from a final judgment, at the end of the case, unless the Court permits an interlocutory
17
     appeal under 28 U.S.C. § 1292(b). If and to the extent Kendal’s filing seeks such
18
     permission, it is DENIED. The Court will instead construe the filing as a Motion for
19
     Reconsideration under Local Rule 7.
20
            Under Local Rule 7(h)(1), motions for reconsideration are disfavored, and will
21
     ordinarily be denied unless there is a showing of (a) manifest error in the ruling, or (b)
22

23
     ORDER - 1
24
                Case 3:20-cv-05148-BHS Document 15 Filed 02/23/21 Page 2 of 3




 1   facts or legal authority which could not have been brought to the attention of the court

 2   earlier, through reasonable diligence.

 3          As the Court explained in its prior order, Dkt. 12, no constitutional right to counsel

 4   exists for an indigent plaintiff in a civil case unless the plaintiff may lose his physical

 5   liberty if he loses the litigation. See Lassiter v. Dept. of Social Servs., 452 U.S. 18, 25

 6   (1981). However, pursuant to 28 U.S.C. § 1915(e)(1), the Court has the discretion to

 7   appoint counsel for indigent litigants who are proceeding in forma pauperis. United

 8   States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995).

 9          The Court will appoint counsel only under “exceptional circumstances.” Id.;

10   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). “A finding of exceptional

11   circumstances requires an evaluation of both the likelihood of success on the merits and

12   the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

13   legal issues involved.” Wilborn, 789 F.2d at 1331 (internal quotations omitted). These

14   factors must be viewed together before reaching a decision on whether to appoint counsel

15   under § 1915(e)(1). Id.

16          Kendal has not established either that she is likely to succeed on the merits of her

17   complaint, or that she is unable to articulate her claims pro se. She has not met the

18   standard for the appointment of counsel, and she has not met the standard for the Court to

19   reconsider its prior ruling on this point.

20          \

21          \

22          \

23
     ORDER - 2
24
              Case 3:20-cv-05148-BHS Document 15 Filed 02/23/21 Page 3 of 3




 1          The Motion for Reconsideration is DENIED. If and to the extent Kendal also

 2   seeks the Court’s permission to represent herself, such permission is not necessary, but it

 3   is granted.

 4          IT IS SO ORDERED.

 5          Dated this 23rd day of February, 2021.

 6

 7

 8
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 3
24
